179 S.W.3d 477 (2005)
Thomas J. COSTELLO, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85665.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2005.
Richard P. Hereford, Clayton, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Thomas Costello ("Movant") appeals from the judgment of the Circuit Court of St. Charles County denying his Rule 29.15 Motion for Post-Conviction Relief. In his appeal, Movant argues that the motion court clearly erred when it failed to find that the attorney who represented him at his jury trial rendered ineffective assistance.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have *478 no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).